Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 31 August 2018. Claims 1 and 9 were amended. Claims 16-20 were cancelled. Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claims 1 and 9 recite:
communicate a clinical trial protocol to a participant user,
receive a voice input from the participant user in response to the clinical trial protocol;
communicating a clinical trial protocol to the participant, and
communicating instructions associated with the clinical trial protocol to the participant.
Therefore, the claim as a whole is directed to “managing clinical trials”, which is an abstract idea because it is a method of organizing human activity. Specifically, it is managing personal 
This judicial exception is not integrated into a practical application. In particular, claim 1 and 9 recite the following additional elements:
a participant interface device operably engaged with a communications network via a wireless transceiver, the device configured to:
communicate the clinical trial protocol as a machine-speech output to a participant user via at least one speaker, wherein the machine speech output comprises a clinical trial protocol, 
receive a voice input from the participant user via at least one transducer in response to the clinical trial protocol,
process a voice transmission from the voice input via at least one CODEC operably engaged with the at least one transducer, and 
communicate the voice transmission over the communications network via at least one communications protocol;
a remote server being operably engaged with the participant interface device via the communications network to receive the voice transmission, the remote server executing a control service comprising an automated speech recognition module, a natural-language processing module, and one or more application protocols; and
a clinical trial administrator interface device comprising at least one input-output device, the clinical trial administrator interface device being operably engaged with the remote server via the communications network, the clinical trial administrator interface device being configured to configure a plurality of clinical trial protocols and display the one or more participant-reported outcomes via the at least one input-output device; 
wherein the control service further comprises a dialog management module configured to process an input from the automated speech recognition module and/or the natural-language processing module and generate one or more dialog prompts according to at least one dialog model, 
wherein the at least one dialog model is configured to generate the one or more dialog prompts according to one or more user intent parameters.
Claim 9 also recites the following additional elements:
an investigator interface device comprising at least one input-output device, the investigator interface device being operably engaged with the remote server via the communications network, the investigator interface device being configured to configure one or more participant safety protocols via the at least one input-output device of the investigator interface device.
The additional elements of the various devices merely use a computer as a tool to perform an abstract idea, and that is not enough to integrate the application into a practical application (see MPEP 2106.05(f)). Further, the element of processing a voice transmission from the voice input via at least one CODEC operably engaged with the at least one transducer merely adds insignificant extra-solution activity to the judicial exception, because it is merely the use of a generic coder/decoder (“CODEC”) to gather data and transmit it over a network. Adding insignificant extra-solution activity to a judicial exception is not enough to integrate the 
Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the various devices merely use a computer as a tool to perform an abstract idea, and that is not sufficient to amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Further, the element of processing a voice transmission from the voice input via at least one CODEC operably engaged with the at least one transducer merely adds insignificant extra-solution activity to the judicial exception, because it is merely the use of a generic coder/decoder (“CODEC”) to gather data and transmit it over a network. Adding insignificant extra-solution activity to a judicial exception is not enough to integrate the application into a practical application (see MPEP 2106.05(g)). Similarly, the courts have found that reciting the steps of receiving and transmitting data over a network is considered to be well-understood, routine and convention (see MPEP 2106.05(d)(II)(i); see also Symantec, 838 F.3d at 1321; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)). Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not 
Dependent claims 2-7 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 8 and 14-15 further recite the additional elements: 
Claim 8: the clinical trial administrator interface device is operably engaged with the remote server to display the safety data and compliance data in real-time.
Claim 14: the one or more application protocols further comprise instructions for anonymizing and storing the safety data and compliance data.
Claim 15: the investigator interface device is operably engaged with the remote server to display the anonymized safety data and compliance data in real-time.
These additional elements merely recited instructions to use a computer in performing the abstract idea, which is not enough to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception (see MPEP 2106.05(f)).  Accordingly, claims 8 and 14-15 are ineligible.
Claims 10-13 are parallel in nature to claims 2-4 and 6. Accordingly claims 10-13 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over St. Ores (U.S. Patent No. 7,594,889) in view of Roos (U.S. 2009/0270690).
Regarding claim 1, St. Ores discloses an integrated clinical trial management system comprising:
a participant interface device operably engaged with a communications network via a wireless transceiver (See St. Ores column 10 lines 8-19; intermediary device may collect data and provide that data to the central server over a network. The devices can be wireless phones and therefore include wireless transceivers.), the participant interface device being configured to communicate a machine-speech output to a participant user via at least one speaker, wherein the machine speech output comprises a clinical trial protocol (See St. Ores column 16 line 59-65 the clinical trial personnel can send questionnaires to the participants. These questionnaires are “clinical trial protocol”. Column 9 line 64 to column 10 line 14, the intermediary devices can be used for providing data to the patient (like the questionnaires). This includes transmission of audiovisual information, which would require at least one speaker.), receive a voice input from the participant user via at least one transducer in response to the clinical trial protocol (See St. Ores column 16 line 59 to column 17 line 4; the patient intermediary device can receive questionnaires from clinical trial investigator and respond to those questionnaires using voice transmission. Therefore, a transducer must be involved for the patient to provide the response via the intermediary device in an audio format (e.g. voice).), process a voice transmission from the voice input via at least one CODEC operably engaged with the at least one transducer (See St. Ores column 10 lines 8-17, the system includes as an example of the intermediary devices a wireless telephone. The wireless phones include functionality that includes video communications capable or transmission of audiovisual information. The use of a CODEC (coder/decoder) is accordingly understood to be part of the wireless phones because a CODEC is widely used as part of the wireless transmission of audiovisual information.), and communicate the voice transmission over the communications network via at least one communications protocol (See St. Ores column 9 lines 50-63, the intermediary devices ; 
a remote server being operably engaged with the participant interface device via the communications network to receive the voice transmission (See St. Ores column 10 lines 8-19; intermediary device  may collect data and provide that data to the central server over a network),
the remote server executing a control service comprising … one or more application protocols, the one or more application protocols comprising communicating a clinical trial protocol to the participant interface device, communicating instructions associated with the clinical trial protocol to the participant interface device (See St. Ores column column 16 line 59 to column 17 line 4; the central server 16 can provide questionnaires (i.e. clinical trial protocols) to the intermediary device, which then provide the responses back to the central server (also called data collection system 16 in this paragraph of the disclosure).), and storing one or more participant-reported outcomes associated with the clinical trial protocol (See St. Ores column 15 line 59-64 host data collection system 16 (aka central server 16) is responsible for collection, storing and processing data gathered remotely from participating patients.); and
a clinical trial administrator interface device comprising at least one input-output device (See St. Ores column 13 lines 35-43, accessed via web interface or downloaded onto the sponsor’s computer. A computer capable of accessing a web interface for input of information has “at least one input-output device.), the clinical trial administrator interface device being operably engaged with the remote server via the communications network (See St. Ores column 13 lines 35-43, accessed via web interface or downloaded onto the sponsor’s computer. Access via web interface means the sponsor’s computer (i.e. clinical trial administrator interface device) is connected to the server via a communications network.), the clinical trial administrator interface device being configured to configure a plurality of clinical trial protocols and display the one or more participant-reported outcomes via the at least one input-output device (See St. Ores column 13 line 55 to column 14 line 31, the sponsor can configure the various aspects and protocols of the clinical trial.),
St. Ores does not disclose:
the remote server executing a control service comprising an automated speech recognition module, a natural-language processing module,
wherein the control service further comprises a dialog management module configured to process an input from the automated speech recognition module and/or the natural-language processing module and generate one or more dialog prompts according to at least one dialog model, 
wherein the at least one dialog model is configured to generate the one or more dialog prompts according to one or more user intent parameters.
Roos teaches:
the remote server executing a control service comprising an automated speech recognition module, a natural-language processing module (See Roos [0026] the system includes a way to process patient speech using a natural language processing and understanding module.).
wherein the control service further comprises a dialog management module configured to process an input from the automated speech recognition module and/or the natural-language processing module (See Roos [0026] the system includes a way to process patient speech using a natural language processing and understanding module.) and generate one or more dialog prompts according to at least one dialog model (See Roos [0026] computer system is able to change the dialogue prompts in response to the quantity and quality of information provided by the patient. Therefore, the system generates dialog prompts according to a dialog model.), 
wherein the at least one dialog model is configured to generate the one or more dialog prompts according to one or more user intent parameters (See Roos [0044] on of the example dialog prompts of the Roos system include determining if the patient is ready to take their medication. The response changes based on the patients “intent” to take their medication or not. Further, in Fig. 4 of Roos the patient is given the option of requesting tips on 3 subjects (diet, exercise, and stress reduction) The patient can indicate their intent to receive none, one or all of the tips. This is also an example of the prompts changing based on the user intent.).
The system of Roos is applicable to the system of St. Ores as they share characteristics and capabilities, namely, they are directed to managing patient responses to inquiries from healthcare professionals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of St. Ores to include speech recognition and dialog prompt features as taught by Roos. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to 

Regarding claim 2, St. Ores in view of Roos discloses the system of claim 1, as discussed above. St. Ores discloses a system, wherein:
the participant interface device comprises a body-worn device (See St. Ores column 7 line 65 to column 8 line 11; the participant devices disclosed include wrist-worn and body-worn devices for collecting data).

Regarding claim 3, St. Ores in view of Roos discloses the system of claim 1, as discussed above. St. Ores discloses a system, wherein:
the voice input from the participant user comprises a patient-reported outcome (See St. Ores column 8 lines 39-43; patient input is desirable and can be collected via input into patient device; column 10 lines 8-19, voice transmissions can include quality of life issues and responses to questionnaires).

Regarding claim 4, St. Ores in view of Roos discloses the system of claim 1, as discussed above. St. Ores discloses a system, wherein:
the one or more application protocols further comprise instructions for monitoring adherence of the participant user to the plurality of clinical trial protocols (See St. Ores 

Regarding claim 5, St. Ores in view of Roos discloses the system of claim 1, as discussed above. St. Ores discloses a system, wherein:
the participant interface device is configured to communicate one or more self-management prompts corresponding to the plurality of clinical trial protocols to the participant user (See St Ores column 17 lines 5-19; system can provide reminders and notifications to the patient about compliance or other data).

Regarding claim 6, St. Ores in view of Roos discloses the system of claim 2, as discussed above. St. Ores discloses a system, wherein:
the one or more application protocols further comprise instructions for collecting safety data (See St. Ores column 18 lines 50-63; the host data collection system has a safety-monitoring module, which evaluated data collected from the patient devices for safety concerns) and compliance data (See St. Ores column 5 lines 44-59; if compliance is a concern, a compliance mechanism may be provided (See also column 20 lines 58-67)) from the participant interface device.

Regarding claim 7
the one or more application protocols further comprise instructions for communicating a participant engagement prompt to the participant interface device (See St. Ores column 10 lines 8-19, system can send out questionnaires prompting participants to engage by returning response).

Regarding claim 8, St. Ores in view of Roos discloses the system of claim 6, as discussed above. St. Ores discloses a system, wherein:
the clinical trial administrator interface device is operably engaged with the remote server to display the safety data and compliance data in real-time (See St. Ores column 19 line 18-22; data is collected and can be provided on a real-time basis to the sponsor).

Regarding claim 9, St. Ores discloses an integrated clinical trial management system comprising:
a participant interface device operably engaged with a communications network via a wireless transceiver (See St. Ores column 10 lines 8-19; intermediary device may collect data and provide that data to the central server over a network. The devices can be wireless phones and therefore include wireless transceivers.), the participant interface device being configured to communicate a machine-speech output to a participant user via at least one speaker, wherein the machine speech output comprises a clinical trial protocol (See St. Ores column 16 line 59-65 the clinical trial personnel can send questionnaires to the participants. These questionnaires are “clinical trial protocol”. Column 9 line 64 to column 10 line 14, the intermediary devices can be used for , receive a voice input from the participant user via at least one transducer in response to the clinical trial protocol (See St. Ores column 16 line 59 to column 17 line 4; the patient intermediary device can receive questionnaires from clinical trial investigator and respond to those questionnaires using voice transmission. Therefore, a transducer must be involved for the patient to provide the response via the intermediary device in an audio format (e.g. voice).), process a voice transmission from the voice input via at least one CODEC operably engaged with the at least one transducer (See St. Ores column 10 lines 8-17, the system includes as an example of the intermediary devices a wireless telephone. The wireless phones include functionality that includes video communications capable or transmission of audiovisual information. The use of a CODEC (coder/decoder) is accordingly understood to be part of the wireless phones because a CODEC is widely used as part of the wireless transmission of audiovisual information.), and communicate the voice transmission over the communications network via at least one communications protocol (See St. Ores column 9 lines 50-63, the intermediary devices can have access to a network for transmitting the collected information to the central server.); 
a remote server being operably engaged with the participant interface device via the communications network to receive the voice transmission (See St. Ores column 10 lines 8-19; intermediary device  may collect data and provide that data to the central server over a network),
the remote server executing a control service comprising … a user management module (See St. Ores column 6 lines 13-25; host data collection system 16 manages the clinical study, including responsibility for providing protocol to participating clinicians), and 
one or more application protocols, the one or more application protocols comprising communicating a clinical trial protocol to the participant interface device, communicating instructions associated with the clinical trial protocol to the participant interface device (See St. Ores column 16 line 59 to column 17 line 4; the central server 16 can provide questionnaires (i.e. clinical trial protocols) to the intermediary device, which then provide the responses back to the central server (also called data collection system 16 in this paragraph of the disclosure).), and storing one or more participant-reported outcomes associated with the clinical trial protocol (See St. Ores column 15 line 59-64 host data collection system 16 (aka central server 16) is responsible for collection, storing and processing data gathered remotely from participating patients.); and
a clinical trial administrator interface device comprising at least one input-output device (See St. Ores column 13 lines 35-43, accessed via web interface or downloaded onto the sponsor’s computer. A computer capable of accessing a web interface for input of information has “at least one input-output device.), the clinical trial administrator interface device being operably engaged with the remote server via the communications network (See St. Ores column 13 lines 35-43, accessed via web interface or downloaded onto the sponsor’s computer. Access via web interface means the sponsor’s computer (i.e. clinical trial administrator interface device) is connected to , the clinical trial administrator interface device being configured to configure a plurality of clinical trial protocols and display the one or more participant-reported outcomes via the at least one input-output device (See St. Ores column 13 line 55 to column 14 line 31, the sponsor can configure the various aspects and protocols of the clinical trial.),
an investigator interface device comprising at least one input-output device, the investigator interface device being operably engaged with the remote server via the communications network, the investigator interface device being configured to configure one or more participant safety protocols via the at least one input-output device of the investigator interface device (See St. Ores column 18 lines 44-49; the host data collection system 16 is accessible to and provides appropriate information to the safety monitoring and review board.).
St. Ores does not disclose:
the remote server executing a control service comprising an automated speech recognition module, and a natural-language processing module,
wherein the control service further comprises a dialog management module configured to process an input from the automated speech recognition module and/or the natural-language processing module and generate one or more dialog prompts according to at least one dialog model, 
wherein the at least one dialog model is configured to generate the one or more dialog prompts according to one or more user intent parameters.
Roos teaches:
the remote server executing a control service comprising an automated speech recognition module, and a natural-language processing module (See Roos [0026] the system includes a way to process patient speech using a natural language processing and understanding module.).
wherein the control service further comprises a dialog management module configured to process an input from the automated speech recognition module and/or the natural-language processing module (See Roos [0026] the system includes a way to process patient speech using a natural language processing and understanding module.) and generate one or more dialog prompts according to at least one dialog model (See Roos [0026] computer system is able to change the dialogue prompts in response to the quantity and quality of information provided by the patient. Therefore, the system generates dialog prompts according to a dialog model.), 
wherein the at least one dialog model is configured to generate the one or more dialog prompts according to one or more user intent parameters (See Roos [0044] on of the example dialog prompts of the Roos system include determining if the patient is ready to take their medication. The response changes based on the patients “intent” to take their medication or not. Further, in Fig. 4 of Roos the patient is given the option of requesting tips on 3 subjects (diet, exercise, and stress reduction) The patient can indicate their intent to receive none, one or all of the tips. This is also an example of the prompts changing based on the user intent.).
The system of Roos is applicable to the system of St. Ores as they share characteristics and capabilities, namely, they are directed to managing patient responses to inquiries from 

Regarding claim 10, St. Ores in view of Roos discloses the system of claim 9, as discussed above. St. Ores discloses a system, wherein:
the participant interface device comprises a body-worn device (See St. Ores column 7 line 65 to column 8 line 11; the participant devices disclosed include wrist-worn and body-worn devices for collecting data).

Regarding claim 11, St. Ores in view of Roos discloses the system of claim 9, as discussed above. St. Ores discloses a system, wherein:
the voice input from the participant user comprises a patient-reported outcome (See St. Ores column 8 lines 39-43; patient input is desirable and can be collected via input into patient device; column 10 lines 8-19, voice transmissions can include quality of life issues and responses to questionnaires).

Regarding claim 12, St. Ores in view of Roos discloses the system of claim 9, as discussed above. St. Ores discloses a system, wherein:
the one or more application protocols further comprise instructions for monitoring adherence of the participant user to the plurality of clinical trial protocols (See St. Ores column 5 lines 44-59; if compliance is a concern, a compliance mechanism may be provided (See also column 20 lines 58-67)).

Regarding claim 13, St. Ores in view of Roos discloses the system of claim 9, as discussed above. St. Ores discloses a system, wherein:
the one or more application protocols further comprise instructions for collecting safety data (See St. Ores column 18 lines 50-63; the host data collection system has a safety-monitoring module, which evaluated data collected from the patient devices for safety concerns) and compliance data from the participant interface device (See St. Ores column 5 lines 44-59; if compliance is a concern, a compliance mechanism may be provided (See also column 20 lines 58-67)).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over St. Ores (U.S. Patent No. 7,594,889) in view of Roos (U.S. 2009/0270690), and further in view of Shelton (U.S. 2014/0289001).
Regarding claim 14, St. Ores in view of Roos discloses the system of claim 13, as discussed above. St. Ores does not discloses a system, wherein:
the one or more application protocols further comprise instructions for anonymizing and storing the safety data and compliance data.
Shelton teaches a system wherein:
the one or more application protocols further comprise instructions for anonymizing and storing the safety data and compliance data (See Shelton [0083] data can be anonymized or de-identified by the system prior to making the records available).
The system of Shelton is applicable to the system of St. Ores as they both share characteristics and capabilities, namely, they are directed to collecting information about participants in a clinical trial. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of St. Ores to include a protocol for anonymizing the data as taught by Shelton. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify St. Ores in order to adhere with various privacy considerations (See Shelton [0083]).

Regarding claim 15
the investigator interface device is operably engaged with the remote server to display the anonymized safety data and compliance data in real-time (See St. Ores column 19 line 18-22; data is collected and can be provided on a real-time basis. As discussed above, this data can include safety and compliance data) (the data was anonymized by the protocol taught in Shelton and introduced in claim 14, above).


Response to Arguments
35 U.S.C. 101
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive. Applicant first argues that the claims cannot be directed to a process that may practically performed in the human mind. This argument is not applicable to the 35 U.S.C. 101 rejection of the claims, because examiner stated that the claims are directed to a method of organizing human activity, which does not include any analysis of the claims being performed solely in the human mind. Next, applicant argues that the “claims do not recite any abstract ideas, such as … a method of organizing human activity such as a fundamental economic concept or managing interactions between people.” However, the claims do recite managing the interaction between clinical trial participants and the clinical trial administrators and organizes the activity between those two groups. Therefore, the claims are directed towards a judicial exception. The claims do also include additional elements, but those additional elements fail to integrate the judicial exception into a practical application nor does it make the claims amount to significantly more than the judicial exception. The claims remained rejected under 35 U.S.C. 101 as being ineligible subject matter.

35 U.S.C. 103
Applicant’s arguments filed 10 December 2020, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of St. Ores and a newly cited reference Roos.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626